Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 1 of 8

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f/k/a CRONE KLINE RINDE, :
LLP. : 20 Civ. 7937

Petitioner,

MEMORANDUM ORDER
ANDERSON INVESTMENTS INTERNATIONAL,
LLC, PARAMOUNT SERVICES LLC a/k/a
PARAMOUNT SERVICES LTD., INTECH
HOLDINGS (HK) LIMITED a/k/a INTECH
INTERNATIONAL GROUP CO. LIMITED a/k/a
INTECH HOLDINGS INC., WHITE ROCK
ELECTRONIC TRADING LLC, BMR
CONSULTING, EDMUND WHITE a/k/a RAVI
RACH, GULZHAN NAMAZBAEVA, and
SATYABRATO CHAKRAVARTY,

Respondents.

JED S. RAKOFF, U.S.D.d.

Petitioner CKR Law LLP f/k/a Crone Kline Rinde, LLP moves,
pursuant to Fed. R. Civ. P. 4(f)(3) and 4(h) (2), for an order
permitting alternative means of service on respondents Anderson
Investments International, LLC (“Anderson”); Intech Holdings (HK)
Limited a/k/a Intech International Group Co. Limited a/k/a Intech
Holdings Inc. (“Intech”); White Rock Electronic Trading LLC
(“White Rock”); Paramount Services LLC a/k/a Paramount Services

Ltd. (“Paramount”); and BMR Consulting (“BMR”); and on Ravi Rach

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 2 of 8

a/k/a Edmund White (“Rach”); Gulzhan Namazbaeva (“Namazbaeva”);
and Satyabrato Chakravarty (“Chakravarty”) . The motion is
unopposed. For the reasons set forth below, the motion is denied
without prejudice to renewal.

Tr. Background

Petitioner is a law firm that served as an escrow agent in a
series of financial transactions involving respondents. Petition
to Compel Arbitration (“Pet.”), Dkt. No. 1, @ 1. After other
parties to the financial transactions alleged that the respondents
engaged in fraud and other wrongful conduct in connection with the
transactions, petitioner filed this action on September 25, 2020
to compel the respondents to arbitrate in New York all disputes
related to the transactions. Id.

In a sworn declaration, Jeffery A. Rinde, petitioner’s
Managing partner, asserts the following. Rach is an officer or
principal of Anderson, Paramount, BMR, and White Rock; Namazbaeva
is a director of Anderson and Paramount; and Chakravarty is an
officer of Intech. Declaration of Jeffery A. Rinde in Support of
Motion Pursuant to Fed. R. Civ. Proc. 4(f) (3) and 4(h) (2) (“Rinde
Decl.”), Dkt. No. 27, FI 13, 42. Rinde “understand[s]” that Rach
and Chakravarty are both residents of Dubai, where they share and
manage the above-mentioned entities out a shared office. Id. 99

35, 36, 40. In addition, Rinde believes that Namazbaeva is a

resident of the United Kingdom. Id. 7 43. To determine Namazbaeva’s

 

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 3 of 8

residency, petitioner’s counsel searched the United Kingdom
Companies House website and found someone with the her name who
was listed as the sole shareholder, officer, and director of a
company called Five Stars Design, Ltd. See Declaration of Michael
James Maloney in Support of Motion Pursuant to Fed. R. Civ. Proc.
4(f) (3) and 4(h) (2) (“Maloney Decl.”), Dkt. No. 29, WWI 23-25.

As for the corporate respondents, Rach represented to Rinde
that Anderson and Paramount are Nevis limited liability companies.
Id. 4% 16, 17. In addition, certain documents executed by Anderson
in connection with these disputed transactions state that its
“principal business address” is “Main Street, PO Box 556,
Charlestown, Nevis.” Id. @ 17; Dkt. No. 27-3. As for White Rock
and BMR, Rinde points to the website “rachgroupofcompanies.com, ”
which lists the two companies as members of an association of
companies referred to as the “Rach Group of Companies.” Id. 7 24.
The website provides a physical address in Dubai, an email address,
and a telephone number. Id. Finally, Rinde asserts that Intech is
a Hong Kong Corporation. Id. @@ 33.

Between September 28 and October 1, 2020, the Clerk issued
Summonses to respondents. See Maloney Decl., 9 5, 7; Dkt. Nos.
11-16. On October 1, 2020, Rinde received a series of messages on
the WhatsApp messaging platform from someone named “Edmund White,”

which Rinde submits is Rach’s pseudonym. Rinde Decl. (971 2, 50. In

 

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 4 of 8

these messages, “White” asks why he is being sued. Dkt. No. 27-
10.

The next day, petitioner’s counsel attempted to effectuate
service of process on each of the respondents. To serve Intech and
Chakravaty, petitioner’s counsel sent copies of the Summonses, the
Petition, the Notice of Court Conference, the Court’s local
practices, and two copies of Requests for Waiver of Service of the
Summons (the “Papers”) by FedEx to the address registered with the

Hong Kong Companies Registrar and by email to the last known email

addresses of Chakravaty: “intechholdingshk@gmail.com” and
“s.chakravarty@intech-international.in.” Dkt. No. 24; Maloney
Decl. 4% 17-20. However, petitioner’s counsel received an

electronic notice that his message to “s.chakravarty@intech-
international.in” was unable to be delivered. Maloney Decl. @ 22.

To serve Namazbaeva, petitioner’s counsel sent copies of the
Papers by FedEx to the registered address for Five Star Design.
Id. 9 26. Petitioner’s counsel submits that service was completed
successfully. Id. @ 27; Dkt. No. 29-10.

To serve Anderson and Paramount, petitioner’s counsel sent
copies of the Papers by registered mail to their principal business
address in Nevis and by FedEx International Priority Service to
Rach’s office address in Dubai. Maloney Decl. (7 10, 11; Dkt. Nos.

29-1, 29-2.

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 5 of 8

Finally, to serve White Rock, BMR, and Rach, petitioner’s
counsel sent copies of the Papers to Rach’s office address in Dubai
and by email to the email address listed on the Rach Group website
and also to dw@aiitld.com, which are alleged to be Rach’s last
known email addresses. Maloney Decl. IJ 14-15; Dkt. Nos. 29-3, 29-
4, 29-5, However, petitioner’s counsel was thereafter notified by
FedEx staff that they were unable to deliver the Papers to Rach’s
office address in Dubai. Maloney Decl. @ 29. After they were
provided with the email and telephone number found on the Rach
Group website, the delivery persons advised petitioner’s counsel
that they had spoken with Rach, who claimed that all of the
corporate respondents were closed. Id. @ 31.

On October 14, 2020, this Court held an initial pretrial
conference in this matter. No one appeared for any of the
respondents. At that conference, petitioner’s counsel was granted
leave to file the instant motion for an order permitting
alternative means of service on respondents.

IT. Discussion

The Federal Rules of Civil Procedure permit service on
individuals outside the United States through three methods. The
first is “any internationally agreed means of service,” such as
the Hague Convention. Fed. R. Civ. P. 4(f) (1). The second method
of service is, where permitted by international agreement, to

follow the foreign country’s law or the directions of a foreign

 

 

 

 

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 6 of 8

authority; or, if permitted by the country’s law, to use in-person
service or service by mail. Fed. R. Civ. P. 4(f) (2). The third
method of service is “other means not prohibited by international
agreement, as the court orders.” Fed. R. Civ. P. 4(f) (3). The
procedure for serving foreign companies is governed by Fed. R.
Civ. P. 4(h), which incorporates the portions of Rule 4(f) relevant
here.

Assuming the proposed alternative method of service under
Rule 4(£) (3) is neither prohibited by federal law nor international
agreement, the Court may exercise its discretion to permit such
service, so long as it comports with constitutional due process.
While “there is no requirement that a party exhaust efforts to
effect service pursuant to Rules 4(f)(1) or 4(f) (2)” before seeking
alternative service under Rule 4(f)(3), courts will ordinarily
permit such alternative service only where the moving party shows
that it “has reasonably attempted to effectuate service on the
defendant,” and that “the circumstances are such that the court’s

a

intervention is necessary. Convergen Energy LLC v. Brooks, 20-

 

cv-3746 (LIL), 2020 WL 4038353, at *4 (S.D.N.¥. Jul. 17, 2020).
“The purpose of this inquiry is to prevent parties from whimsically
seeking an alternate means of service.” Id. (internal quotation
marks omitted).

Here, petitioner speculates that “[r]lespondents will not

agree to accept service of process and are actively seeking to

 

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 7 of 8

avoid service of process.” Rinde Decl. @ 57. In addition, Rinde
reports that he has been “advised” that service of process on
respondents, either under local law or, where appropriate, the
Hague Convention, would be “time consuming and expensive.” Id. Wf
58, 59.

While it does not appear that petitioner is “whimsically

o

seeking an alternate means of service,” petitioner has provided
the Court with no information about why service of process under
the relevant local law -- here, Nevis and the Emirate of Dubai —--
would be prohibitively expensive or unduly delay this action.
Likewise, while petitioner avers that it “is making efforts to
effect service on respondents Intech and Namazbaeva pursuant to
the [Hague] Convention,” id. { 59, it provides no further
information regarding the nature or reasonableness of these

efforts. In the absence of such information, the Court denies

petitioner’s motion without prejudice to renewal.}

 

1 In the event that petitioner opts to renew this motion, the
Court notes that petitioner’s proposed method of service on
Namazbaeva would, on the current record, likely not comport with
the constitutional due process. Petitioner argues that service on
Namazbaeva by mail to Five Stars Design comports with due process
because she is the sole shareholder, officer, and director of the
company. Memorandum of Law in Support of Motion for Leave to Serve
Process by Other Means, Dkt. No. 28, 11-12. To be sure, service on
a high-level employee’s corporate employer could comport with due
process. Stream SICAV v. Wang, 989 F. Supp. 2d 264, 279 (S.D.N.Y.
2013). But the only evidence that Namazbaeva is any way associated
with Five Stars Design, let alone that she is a high-ranking
employee, is that someone who shares her name is listed on the
company’s certificate of incorporation. Without corroborating

 

4

 

 

 

 

 

 

 
Case 1:20-cv-07937-JSR Document 31 Filed 11/10/20 Page 8 of 8

 

 

SO ORDERED.
Dated: New York, NY yah. (Lge
November /Q 2020 JEB“S. RAKOFF,-.8.D.J.

 

 

 

evidence that Namazbaeva is that person, service on Namazbaeva by
mail to Five Stars Design would not be reasonably calculated to
apprise her of the pendency of the action. See Mullane v. Cent.
Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).

 

 

8

 
